IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: A.A., A.A., H.K., A.A., C.S., K.S.,   : No. 684 MAL 2014
AND B.S.                                     :
                                             :
                                             : Petition for Allowance of Appeal from the
PETITION OF: A.J.A., SR.                     : Order of the Superior Court


                                         ORDER


PER CURIAM

      AND NOW, this 23rd day of October, 2014, the Petition for Allowance of Appeal

is DENIED.